


[ljpclogo4.jpg]




March 12, 2015


Dennis Mulroy


RE: Offer of Employment


La Jolla Pharmaceutical Company (the “Company”) is pleased to offer you the
full-time position of Chief Financial Officer. Your anticipated starting date of
employment (“Employment Start Date”) will be tentatively April 6, 2015. This
offer, and your employment relationship, will be subject to the terms and
conditions of this letter.


If you decide to join us, your initial annual base salary will be $320,000, less
applicable withholdings and deductions, paid in accordance with the Company’s
normal payroll practices. Thereafter, the Company’s Board of Directors will
consider you for annual increases in base salary in accordance with Company
policy and subject to review and approval by the Board of Directors or its
Compensation Committee. Additionally, you will be eligible for an annual bonus
in a target amount equal to 35% of your annual base salary, subject to
achievement of individual and Company goals established annually. Annual bonus
payouts will be pro-rated for your first year of service and payment will be
conditioned upon your continued employment with the Company through the date of
payment; you will not be eligible to receive bonus payments for completed fiscal
years if your service terminates prior to the date of payment.


Please understand that your offer of employment is contingent upon the
satisfactory outcome of a personal background check, which, depending upon your
position and department, may include professional references, verification of
previous employment and education, criminal background check, drug screening, a
department motor vehicle (DMV) check and/or a consumer credit check.


Subject to approval by the Board of Directors and your commencement of
employment, you will be eligible to receive an option to purchase up to 60,000
shares of Company common stock, at a price per share equal to the fair value of
the common stock on the date of grant (the “Option”). The Option will vest with
respect to one-quarter of the underlying shares on the first anniversary of your
commencement of employment, and then will vest monthly thereafter over the next
three years, so that the Option is fully vested and exercisable over a period of
four years, subject to your continued service during this time. The Option will
be granted as an “inducement” award and outside of the Company’s existing
stockholder-approved equity compensation plans, but will be subject in all
respects to the terms and conditions of the Company’s equity compensation plans
and form of award agreement.


During your employment, you will be eligible to participate in any and all
employee benefit plans made available by the Company from time to time to its
employees generally, subject to plan terms and generally applicable Company
policies. In addition to holidays observed by the Company, you will be eligible
for vacation in accordance with the policies of the Company, as in effect from
time to time. The Company reserves the right to change or eliminate its benefits
on a prospective basis at any time


You will be expected to devote your full business time and your best
professional efforts, judgment, knowledge and skill exclusively to the
performance of your duties and responsibilities for the Company and its
affiliates, and to abide by all Company policies and codes of conduct, as in
effect from time to time. As Chief Financial Officer, you will report to the
Chief Executive Officer and be expected to perform the duties of your position
and such other duties as may be assigned to you from time to time.


If you accept our offer, your employment with the Company will be “at-will.”
This means your employment is not for any specific period of time and can be
terminated by you at any time for any reason. Likewise, the Company may
terminate the employment relationship at any time, with or without cause or
advance notice. In addition, the Company reserves the right to modify your
position, duties or reporting relationship to meet business needs, and to use
its managerial discretion in deciding on appropriate discipline when it deems
circumstances so warrant.




--------------------------------------------------------------------------------






This offer is contingent upon the following:
•
You signing and abiding by the Company’s Proprietary Information, Nondisclosure,
and Assignment Agreement (see enclosed);

•
You signing the Company’s Mutual Agreement to Arbitrate (see enclosed);

•
Your compliance with federal I-9 requirements (although you have three days to
complete this process, please provide suitable documentation on your first day
of work verifying your identity and legal authorization to work in the United
States).



This letter, including the enclosed Proprietary Information, Nondisclosure, and
Assignment Agreement and Mutual Agreement to Arbitrate, constitutes the entire
agreement between you and the Company relating to this subject matter, and
supersedes all prior or contemporaneous agreements, understandings, negotiations
and representations, whether oral or written, express or implied, on this
subject. This letter may not be modified or amended, and no breach is to be
regarded as waived, unless agreed to in a specific, written agreement signed by
you and the Company. This letter shall be governed and construed in accordance
with the laws of the State of California, without regard to the conflict of laws
principles thereof.


To indicate your acceptance of the Company’s offer on the terms and conditions
set forth in this letter, please sign and date this letter in the space provided
below and return it to our offices at 4660 La Jolla Village Drive, Suite 1070,
San Diego, CA 92122 or by email to srowe@ljpc.com. If you do accept as provided,
this letter will take effect as a binding agreement between you and the Company
on the date it is received, provided that you sign, date and return the
Company’s Proprietary Information, Nondisclosure, and Assignment Agreement and
Mutual Agreement to Arbitrate and satisfy the other conditions set forth above
by no later than 5:00 p.m. (Pacific Time) on March 16, 2015.


We hope your employment with the Company will prove mutually rewarding, and we
look forward to having you join us. If you have any questions, please feel free
to call me at (858) 256-7910.


Sincerely,






/s/ George F. Tidmarsh


George F. Tidmarsh, MD, PhD
Chief Executive Officer






ACCEPTED AND AGREED:


Dated:
March 16, 2015
 
/s/ Dennis M. Mulroy
 
 
 
 
Dennis M. Mulroy
 



